HARALSON, J.
1. There was no error, if an exception had been properly raised, which was not done in this instance, in the fact that the court did not ask each juror examined on his voir dire, “if lie had any interest in the conviction or acquittal of the defendant, or had made any promise, or given any assurance that he would acquit or convict the defendant.” This is one of the two causes for challenge not required to be proved by the oath of the party summoned as a juror, but which may be established “by other testimony only.” — Code, § 4332. But if the exception had been properly raised, the defendant does not appear to have proposed proof of the disqualification of any juror, at anytime, but is does appear, that each juror was selected and sworn, before the question now suggested was raised, even, after which, it was not competent, from anything appearing, to raise it.—Battle v. The State, 54 Ala. 93; Rash v. The State, 61 Ala. 90; Roberts v. The State, 68 Ala. 515; Henry v. The State, 77 Ala. 75.
2. The evidence in the cause tends to show that defendant killed deceased. It also tends to show, that whether he did or not, he and ten or a dozen other persons had armed themselves with pistols and Winchester rifles, in the evident contemplation of the arrest of a party by the name of Charles Jenkins, who, the day before, had been engaged in a personal difficulty with another party by the name of Harris, and whose arrest they would prevent; or, else, that they had thus armed themselves to avenge the wrong which they supposed had been done to the said Jenkins, at whose house, after arming themselves, they had assembled. When deceased in company with two others approached near this *18house, on a peaceable mission, so far as appears, and with no hostile demonstrations, they were ordered by the armed party there assembled, not to come any further. Deceased and his party replied What do you mean, we are not after any trouble !” and were, without more, fired upon by their assailants, resulting in the immediate death of deceased. The proof showed that deceased had gone to said house, at the instance of its owner, to notify said Charles Jenkins and his brothers, who were its occupants, to yacate the house the next day. Whether the purpose of defendant and those who acted with him, was, in thus arming themselves, to prevent the arrest of said Jenkins or to take vengeance into their own hands, on account of the supposed wrong Jenkins had the day before received at the hands of said Harris, all who entered into such a confederation were conspirators to do an unlawful act, and each was responsible for everything that was done by any of his confederates in execution of the common purpose growing out of it, as one of its natural consequences, even though it was not intended or within the contemplation of the parties as apart of the original design.—Evans v. The State, 19 So. Rep. 538; Jolly v. The State, 94 Ala. 19; Martin v. The State, 89 Ala. 115; Gibson v. The State, Ib. 122. The very fact that they armed themselves and fired upon deceased and his two companions, who do not appear to have had any connection with the difficulty between said Harris and Jenkins, who were approaching peaceably and who gave notice that they were not coming for the purpose of causing trouble, indicates their unlawful conspiracy to do violence.
Charges. 1, 2, 5 and 6 requested by defendant and refused, ignore the question of a conspiracy to do an unlawful act; and were properly refused. ' ■
The vices of the other charges are so glaring we'need not consider them.
Affirmed;